DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 15, and 17-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2016/0288250 (Hirata et al.) (as evidenced by U.S. publication no. 2017/0219755 (Kameda et al.)).
With regard to claim 11, Hirata discloses a laser-cutting apparatus for cutting a semiconductor wafer (Fig. 1), comprising: a laser source for emitting a laser beam (oscillator 40); an optical guide system for receiving the laser beam and directing laser light to an irradiation region (mirror 48); a selectively actuatable optical polarizing component to switch a polarization state of the laser light directed to the irradiation region between a first polarization state and a second, different, polarization state (half-wave plate 47, see also Fig. 11, and at least paragraph [0060]) (note that the recitation of “movable by a motor operative to switch” does not actually positively recite or require a motor, only that the item is capable of being moved by a motor, and anything can be moved by a motor, in particular, it is known to rotate waveplates using a motor, as evidenced by Kameda, see at least paragraph [0049]); and a support for supporting a semiconductor wafer in a position that is at least partially coincident with the irradiation region (support table 26).
Hirata further discloses a drive for relatively moving the semiconductor wafer and the irradiation region such that the irradiation region follows a cut line of the wafer (Fig. 1, first slide block 6, guide rails 24, feeding mechanism 12 composed of ball screw 8 and pulse motor 10).
Hirata further still discloses the first and second polarization states include one of linear polarization perpendicular or parallel to the movement along the cut line (see lines 
As noted above, Hirata discloses the structure recited in claim, and the recitation “such that in use the irradiation region of the semiconductor wafer is irradiated with laser light having the first polarization state, and such that subsequently in use, the same irradiation region of the semiconductor wafer is irradiated with laser light having the second polarization state” is not given patentable weight, since the manner of operating a device does not differentiate an apparatus claim from the prior art (see MPEP 2114 (II)).  

With regard to claim 14, which depends from claim 11, Hirata discloses the selectively actuatable optical polarizing component comprises a half-wave plate selectively movable for changing linear polarization of the laser beam (half-wave plate 47, see also Fig. 11, and at least paragraph [0060]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2016/0288250 (Hirata et al.) in view of U.S. publication no. 2010/0193484 (Chen et al.).
With regard to claim 16, which depends from claim 11, Hirata discloses all of the recited features, as discussed above with respect to claim 11, with the exception of a beam splitter for converting the laser beam into an array of output laser beams.  However, the use of such beam splitters for creating multiple cutter beams is notoriously old in the art, as taught at least by Chen (see at least paragraph [0067], splitter 125 is used to create multiple cutting beams).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added a beam splitter, as taught by Chen, to the device of Hirata, for the well-known reason of creating multiple cutting beams.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive.
With regard to claim 11, applicant’s amendment to recite that a motor is operative to switch, still does not actually require a motor in the claim.  The claim merely requires that the optical polarizing component is “movable by a motor”.  Anything can be moved by a motor (with a large enough motor).  This recitation is merely a capability, and requires no additional structure.  Specifically, claim 11 does not positively recite a motor, merely that the optical polarizing component is capable of being “movable by a motor”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Hirata’s specification…does not describe that rotation of the half-wave plate will cause the laser beam before or after rotation to beam onto the same irradiation region”.  Specifically, applicant’s claims now recite the function that “in use the irradiation region of the semiconductor wafer is irradiated with laser light having the first polarization state, and such that subsequently in use, the same irradiation region of the semiconductor wafer is irradiated with laser light having the second polarization state.”  Thus, there is nothing in the claim to indicate that “that rotation of the half-wave plate will cause the laser beam before or after rotation to beam onto the same irradiation region”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, as has already been noted, an apparatus claim is differentiated from the prior art by what it is, and not by what it does (see MPEP 2114 (II)).  Therefore, absent the recitation of any structure that is different from the structure disclosed by Hirata, the fact that applicant intends to use the claimed device in a manner supposedly different from the device of Hirata is immaterial to patentability.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754